Appeal by defendant from two judgments of the Supreme Court, Queens County, both rendered June 13, 1973 on resentencing, convicting him of attempted reckless endangerment in the first degree (Indictment No. 995/72) and attempted possession of weapons and dangerous instruments and appliances as a felony (Indictment No. 716/73), upon pleas of guilty. Judgment under Indictment No. 716/73 affirmed. Judgment under Indictment No. 995/72 reversed, on the law, and said indictment dismissed. The 10-month delay between the filing of Indictment No. 995/72 and defendant’s arraignment thereunder, together with the concession made by *935the People that no reasonable excuse for the delay exists, warrants reversal of the conviction thereon and dismissal of that indictment (cf. People v Valentin, 46 AD2d 906). Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.